Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 02/22/2022.
Claims 1-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. Pub. No. US 2017/0364387 A1 (hereafter Ahmed) in view of Sethuramalingam et al. Pat. No. US 10,673,716 B1 (hereafter 

With regard to claim 1, Ahmed teaches a computer-implemented method, comprising: migration to move application data and application services of a specific organization (Mobility engine 108 guides a user, such as a data center system administrator, toward choosing the best migration path for a VM in at least ¶ [0018] and The VM migration process may also be user-initiated in at least ¶ [0024], Examiner notes that a user is associated with a specific organization, that is, the organization corresponding to the VM being migrated (a user of one organization could not migrate VMs of another organization) and ¶ [0052] and ¶ [0063] – [0066]) hosted at a source system instance in a multi-tenant computing system (in at least ¶ [0052] – [0053] and ¶ [0056]) to a target system instance in the multi-tenant computing system (one or more computer processors determine a target host computer available for a migration of a virtual machine from a source host computer in at least abstract and Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 have the appropriate resources to accept migrating VM 106 and maintain performance levels of both target host computer(s) 116 and migrating VM 106 in at least ¶ [0017]),
wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance (Community cloud: the cloud infrastructure is shared by several organizations 
based at least in part on operational parameters set forth for the requested organization migration (Mobility engine 108 guides a user, such as a data center system administrator, toward choosing the best migration path for a VM. Mobility engine 108 determines whether target host computer(s) 116 meet basic resource requirements for a migrating VM, such as migrating VM 106 in at least ¶ [0018]),
 time windows affecting execution of a set of migration specific actions in the organization migration (In addition, mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host computer(s) 116 to breach a thermal threshold, either on a regular basis or during peak usage time periods in at least ¶ [0018] and Database 110 may also store historical VM resource usage data that may indicate the timing of peak usage periods in at least ¶ [0019]);
monitoring computing resource usages of one or both of the source system instance and the target system instance in the multi-tenant computing system (Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 have the appropriate resources to accept migrating VM 106 and maintain performance levels of both target host computer(s) 116 and migrating VM 106 in at least ¶ [0017] and Performance restrictions and limitations may include, but are not limited to, increased CPU resource usage on target host computer(s) 116, rate-limited processing by target host computer(s) 116, reduced performance of migrating VM 106, a need to migrate migrating VM 106 again in the future to accommodate peak usage requirements, available memory, a maximum number of VMs that can be hosted, etc in at least ¶ [0026]);
in response to determining, based at least in part on the monitored computing resource usages, that computing resources are available (Mobility engine 108 determines whether the target host meets basic resource requirements (decision block 204). As would be appreciated by one skilled in the art, basic resource 
ranking the organization migration for carrying out the organization migration to move the application data and the application services of the specific organization from the source system instance to the target system instance (mobility engine 108 ranks each migration path and associated target host by designating a color: red, orange, or green. In the depicted embodiment, red represents a path or host that does not meet requirements of migrating VM 106 or target host computer(s) 116. Green represents a path or host that meets requirements and allows the migrated VM to function with minimized performance restrictions or limitations, i.e., few or none. Orange represents a path or host that can allow a migrated VM to function, but with some performance restrictions or limitations in at least ¶ [0026] and then mobility engine 108 ranks the migration path as green (step 220) in at least ¶ [0036] and then mobility engine 108 ranks the migration path as orange (step 228) in at least ¶ [0030] and ranks the migration path as red (step 226) in at least ¶ [0026] and
if mobility engine 108 determines there is only one green migration path, then mobility engine 108 triggers the migration of migrating VM 106 to the target host computer via the green migration path in at least ¶ [0039]).
while keeping the second complete application data and application services of the second organization in the source system instance (Database 110 , Examiner notes, database 110 stores resource requirements for migrating “one or more VMs” and the method of system and method of Fig. 1-2 show migration of one VM only. Therefore, the others of the one “or more VMs” of ¶ [0019] remain on the source host when the “one” VM 106 is selected for migration, particularly in view of combination with Sethuramalingam below, the entities migrating are the complete application data and services of the specific organization and thus the “or more VMs” that remain comprise the complete application data and services of the second organization)
Ahmed methods and systems for multi-tenant migration but do not specifically teach that the migration is a migration of all of an organization’s application data and services and is carried out responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window.
However, in analogous art Sethuramalingam teaches receiving a request for a migration (the command may indicate a request to split the migration into multiple steps, and may indicate phases of the execution plan that are to be separated. For example, a first and second phase may be initially performed, while a third and fourth 
to move complete application data and application services of a specific organization accessed by first users and migration to move the complete application data and the application services of the specific organization (the server migration service can simplify the task of migrating workloads to a cloud-based service provider (or to another network) by identifying some or all resources that power a customer's application—typically a combination of servers, databases, and file shares—and generate migration execution plans that preserve inter-resource dependencies such that each resource, when moved, can successfully access those of the other resources that it depends upon in at least col. 34 lines 21-46 and he service can simplify the task of migrating workloads (e.g., to the service provider system 100 or another network) by identifying all computing resources 160 that power an application—typically a combination of servers (e.g., servers 124A-124G), databases, and file shares—and the inter-dependencies between these resources to produce a complete and dependency-adherent execution plan for migration in at least col. 4 line 61 – col. 5 line 8 and during the migration or when migration is complete, a migration validation service may validate the migration to ensure that all necessary resources, as indicated by the execution plan, have been successfully migrated in at least col. 8 line 62 – col. 9 line 15) and
based at least in part on operational parameters set forth in the request for the migration, selecting a time window to execute a set of migration specific actions (the execution plan response 134 further includes a schedule identifier that , specifically the first phase will execute within the start and end time)
carrying out migrating in the selected time window (When the verification succeeds, or in embodiments where block 1055 is not included, the operations may include block 1065 and causing the modified execution plan to be executed to perform the migration, which may occur according to a schedule in at least col. 17 lines 58-63)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migration is a migration of all of an organization’s application data and services and is carried out responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window of Sethuramalingam with the methods and systems for multi-tenant migration of Ahmed resulting in a system in which the migration of Ahmed is a migration of all of an organization’s application data and services and responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window, as in Sethuramalingam. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as the combination is merely a simple substitution of one known element for another to obtain predictable results. Ahmed differs from the instant claim in that the migrations they teach do not specifically recite that they are a complete migration of all application data and services and occur responsive to a request to migrate, wherein operational parameters are set forth in the request for selecting a time window. Further, as in Sethuramalingam, it is known in the art that the performance of a migration may be a complete migration of all application data and services and responsive to a request to 
Ahmed and Sethuramalingam teaches requesting a migration and consideration of time windows in which migration occurs and the impact on resource usage and performance (see at least ¶ [0018] – [0019]) and ranks migration paths but does not specifically teach monitoring resource usage in a particular time window for performing the migration.
However, in analogous art Cooper teaches based at least in part on operational parameters set forth for the migration, selecting a time window to execute a set of migration specific actions (the determiner (217) analyses a number of parameters e.g. size of data to be migrated, in order to determine a migration period (shown as A' in FIG. 5). The migration period represents a time period during which migration of data to selected physical disks should occur so as to enable provision of an 
monitoring computing resource usages in the selected time window to execute the set of migration specific actions (In the second example, the monitor (220) also gathers further data associated with a pattern of usage and a time period associated with the pattern in at least col. 11 lines 20-26);
enqueuing (In response to determining the migration data, the determiner (217) passes the migration data to the instruction generator (225). The instruction generator (225) uses the migration data in order to generate (step 425) one or more instructions that are understandable by the SVC (270) in at least col. 12 line 64 – col. 13 line 1 and The first transmitter (230) sends (step 430) the instructions to the SVC (270). Preferably, the notification generator (235) generates a notification indicating that instructions have been sent to the SVC (270) in at least col. 13 lines 15-21) and carrying out migrating in the selected time window (It should be understood that in response to receiving the instructions, the SVC (270) may execute (step 435) one or more actions in at least col. 13 lines 21-24 and Physical Disk 5 is powered up; data is migrated to the selected physical disk in accordance with the instructions and furthermore, the remaining physical disks (i.e. Physical Disk 2, Physical Disk 4 and Physical Disk 5) may be powered down in at least col. 13 lines 29-36 and The migration period represents a time period during which migration of data to selected physical disks should occur in at least col. 10 line 64 – col. 11 line 3),
wherein the organization migration is carried out in the selected time window (For example, when time period "A" begins, the SVC (270) may power up 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring resource usage in a particular time window for performing the migration of Cooper with the determination of a migration destination suitable for migration, from a source, of application data and services of an organization in at multi-tenant system of the system of Ahmed based on a request for phased migration of Sethuramalingam resulting in a system in which not only are the resource requirements met (as in Ahmed) but also the migration is carried out within an optimized time window and resources are monitored during that time window (as in Cooper). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing the usage of resources (see at least Cooper col. 10 line 64 – col. 11 line 3), selecting a migration time that balances power management and performance (see at least Cooper col. 10 lines 55-63, col. 13 lines 29-36) as well as providing for preemptive action improving system performance in advance of performance degradation or undue power consumption (see at least Cooper col. 11 lines 13-15).

With regard to claim 2, Ahmed teaches validating the operational parameters in the request for the organization migration before enqueuing the organization migration (the current approach to live migration requires a user to perform multiple validations and choose target servers based on the resources and other parameters on 

With regard to claim 5, Ahmed teaches wherein the organization migration is enqueued in response to determining that enqueuing is allowed (Mobility engine 108 determines whether the target host meets basic resource requirements (decision block 204). As would be appreciated by one skilled in the art, basic resource requirements for a VM migration to a target host include, but are not limited to, storage capacity, CPU utilization, cost of migration, security risks, compatibility modes, processor architecture, resource availability, memory, and network availability in at least ¶ [0025] and mobility engine 108 determines the target host does meet basic resource requirements ("yes" branch, decision block 204) in at least ¶ [0027]) with a database node used by the target system instance to provide database services to one or more data partitions designated to host the migrated application data of the organization (target host computer(s) 116 represents a computing system utilizing clustered computers and components (e.g., database server computers, application 

With regard to claim 6, Ahmed teaches throttling enqueuing organization migrations in the selected time window to prevent overloading one or both of the source system instance and the target system instance (mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host computer(s) 116 to breach a thermal threshold, either on a regular basis or during peak usage time periods in at least ¶ [0018] and
If mobility engine 108 determines migrating VM 106 breaches a thermal threshold ("yes" branch, decision block 208), then mobility engine 108 determines whether the thermal threshold breach is only during peak periods (decision block 210). Some applications on migrating VM 106 may use maximum, or near maximum, resources during particular time periods … If mobility engine 108 determines the thermal threshold breach is only during peak periods ("yes" branch, decision block 210), then mobility engine 108 ranks the migration path as orange (step 228) ... If mobility engine 108 determines the thermal threshold breach is not only during peak periods ("no" branch, decision block 210), then mobility engine 108 ranks the migration path as red (step 226). If the breach of the thermal threshold, after migrating the VM, would occur at a regular frequency, then mobility engine 108 determines that the migration path is unacceptable in at least ¶ [0029] - [0030]).

With regard to claim 7, Ahmed teaches wherein a migration user is provided with a single user interface to schedule, reschedule, update, delete, or monitor one or more requested organization migrations (Systems management console 114 includes a graphic user interface (GUI) that can display the target host map or matrix determined by mobility engine 108 in at least ¶ [0021] and ¶ [0039]).

With regard to claim 8, Ahmed teaches one or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform (in at least ¶ [0076] – [0078]):
migration to move application data and application services of a specific organization (Mobility engine 108 guides a user, such as a data center system administrator, toward choosing the best migration path for a VM in at least ¶ [0018] and The VM migration process may also be user-initiated in at least ¶ [0024], Examiner notes that a user is associated with a specific organization, that is, the organization corresponding to the VM being migrated (a user of one organization could not migrate VMs of another organization) and ¶ [0052] and ¶ [0063] – [0066]) hosted at a source system instance in a multi-tenant computing system (in at least ¶ [0052] – [0053] and ¶ [0056]) to a target system instance in the multi-tenant computing system (one or more computer processors determine a target host computer available for a migration of a virtual machine from a source host computer in at least abstract and Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 
wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance (Community cloud: the cloud infrastructure is shared by several organizations and Public cloud: the cloud infrastructure is made available to the general public or a large industry group and Hybrid cloud: the cloud infrastructure is a composition of two or more clouds (private, community, or public) in at least ¶ [0063] – [0066] and Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service in at least ¶ [0052] and Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand in at least ¶ [0056] and source host computer 104 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources when accessed within distributed data processing environment 100. Source host computer 104 includes migrating VM 106, mobility engine 108, and database 110 in at least ¶ [0016] and User portal 83 provides access to the cloud computing environment for consumers and system administrators in at least ¶ [0073]);
based at least in part on operational parameters set forth for the requested organization migration (Mobility engine 108 guides a user, such as a data center system administrator, toward choosing the best migration path for a VM. Mobility engine 108 determines whether target host computer(s) 116 meet basic resource requirements for a migrating VM, such as migrating VM 106 in at least ¶ [0018]),
determining time windows affecting execution of a set of migration specific actions in the organization migration (In addition, mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host computer(s) 116 to breach a thermal threshold, either on a regular basis or during peak usage time periods in at least ¶ [0018] and Database 110 may also store historical VM resource usage data that may indicate the timing of peak usage periods in at least ¶ [0019]);
monitoring computing resource usages of one or both of the source system instance and the target system instance in the multi-tenant computing system (Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 have the appropriate resources to accept migrating VM 106 and maintain performance levels of both target host computer(s) 116 and migrating VM 106 in at least ¶ [0017] and Performance restrictions and limitations may include, but are not limited to, increased CPU resource usage on target host computer(s) 116, rate-limited processing by target host computer(s) 116, reduced performance of migrating VM 106, a need to migrate migrating VM 106 again in the future to accommodate peak usage 
in response to determining, based at least in part on the monitored computing resource usages, that computing resources are available (Mobility engine 108 determines whether the target host meets basic resource requirements (decision block 204). As would be appreciated by one skilled in the art, basic resource requirements for a VM migration to a target host include, but are not limited to, storage capacity, CPU utilization, cost of migration, security risks, compatibility modes, processor architecture, resource availability, memory, and network availability in at least ¶ [0025] and mobility engine 108 determines the target host does meet basic resource requirements ("yes" branch, decision block 204) in at least ¶ [0027]),
ranking the organization migration for carrying out the organization migration to move the application data and the application services of the specific organization from the source system instance to the target system instance (mobility engine 108 ranks each migration path and associated target host by designating a color: red, orange, or green. In the depicted embodiment, red represents a path or host that does not meet requirements of migrating VM 106 or target host computer(s) 116. Green represents a path or host that meets requirements and allows the migrated VM to function with minimized performance restrictions or limitations, i.e., few or none. Orange represents a path or host that can allow a migrated VM to function, but with some performance restrictions or limitations in at least ¶ [0026] and then mobility engine 108 ranks the migration path as green (step 220) in at least ¶ [0036] and 
if mobility engine 108 determines there is only one green migration path, then mobility engine 108 triggers the migration of migrating VM 106 to the target host computer via the green migration path in at least ¶ [0039]).
while keeping the second complete application data and application services of the second organization in the source system instance (Database 110 may also store basic resource requirements for one or more VMs to be considered during VM migration in at least ¶ [0019] and Migrating VM 106 is an example of a virtual machine, which is a software implementation of a computer that executes programs like a physical machine. Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 have the appropriate resources to accept migrating VM 106 and maintain performance levels of both target host computer(s) 116 and migrating VM 106. In the depicted embodiment, migrating VM 106 resides on source host computer 10 in at least ¶ [0017] and a plurality of VMs in at least Fig. 3, Examiner notes, database 110 stores resource requirements for migrating “one or more VMs” and the method of system and method of Fig. 1-2 show migration of one VM only. Therefore, the others of the one “or more VMs” of ¶ [0019] remain on the source host when the “one” VM 106 is selected for migration, particularly in view of combination with Sethuramalingam below, the entities migrating are the complete application data and services of the specific organization and thus the “or more VMs” that remain comprise the complete application data and services of the second organization)

However, in analogous art Sethuramalingam teaches receiving a request for a migration (the command may indicate a request to split the migration into multiple steps, and may indicate phases of the execution plan that are to be separated. For example, a first and second phase may be initially performed, while a third and fourth phase of the original plan may be temporarily or indefinitely put on hold in at least col. 17 lines 36-41):
to move complete application data and application services of a specific organization accessed by first users and migration to move the complete application data and the application services of the specific organization (the server migration service can simplify the task of migrating workloads to a cloud-based service provider (or to another network) by identifying some or all resources that power a customer's application—typically a combination of servers, databases, and file shares—and generate migration execution plans that preserve inter-resource dependencies such that each resource, when moved, can successfully access those of the other resources that it depends upon in at least col. 34 lines 21-46 and he service can simplify the task of migrating workloads (e.g., to the service provider system 100 or another network) by identifying all computing resources 160 that power an application—typically a combination of servers (e.g., servers 124A-124G), databases, and file shares—and the inter-dependencies between these resources to produce a complete and dependency-adherent execution plan for migration in at least col. 4 line 61 – col. 5 
based at least in part on operational parameters set forth in the request for the migration, selecting a time window to execute a set of migration specific actions (the execution plan response 134 further includes a schedule identifier that indicates when the migration is to be performed (e.g., one or more of a start time, a start date, an end time, an end date), how long the migration may maximally take to complete (e.g., a number of hours, a number of days), or other timing or scheduling related constraints or preferences in at least col. 8 lines 55-61, specifically the first phase will execute within the start and end time)
carrying out migrating in the selected time window (When the verification succeeds, or in embodiments where block 1055 is not included, the operations may include block 1065 and causing the modified execution plan to be executed to perform the migration, which may occur according to a schedule in at least col. 17 lines 58-63)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migration is a migration of all of an organization’s application data and services and is carried out responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window of Sethuramalingam with the methods and systems for multi-tenant migration of Ahmed resulting in a system in which the migration of Ahmed is a migration of all of an organization’s application data and services and responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window, as in Sethuramalingam. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as the combination is merely a simple substitution of one known element for another to obtain predictable results. Ahmed differs from the instant claim in that the migrations they teach do not specifically recite that they are a complete migration of all application data and services and occur responsive to a request to migrate, wherein operational parameters are set forth in the request for selecting a time window. Further, as in Sethuramalingam, it is known in the art that the performance of a migration may be a complete migration of all application data and services and responsive to a request to perform such a migration, wherein operational parameters are set forth in the request for selecting a time window (see at least Sethuramalingam col. 17 lines 36-41 and col. 8 lines 55-61). Lastly, a person having ordinary skill in the art prior to the effective filing date of the claimed invention could have substituted the performance of a complete migration irrespective of a request as in Ahmed with the performance of the complete migration responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window, as in Sethuramalingam, and the results of the substitution would have been predictable; that is to say, the predictable result being that rather than some automatic process of performing migration (as in Ahmed), complete migration in the combination of Ahmed and Sethuramalingam would have the predictable results of being responsive to a request for such a migration, wherein operational parameters are set forth in the request for selecting a window.
Ahmed and Sethuramalingam teaches requesting a migration and consideration of time windows in which migration occurs and the impact on resource usage and performance (see at least ¶ [0018] – [0019]) and ranks migration paths but does not 
However, in analogous art Cooper teaches based at least in part on operational parameters set forth for the migration, selecting a time window to execute a set of migration specific actions (the determiner (217) analyses a number of parameters e.g. size of data to be migrated, in order to determine a migration period (shown as A' in FIG. 5). The migration period represents a time period during which migration of data to selected physical disks should occur so as to enable provision of an environment that is optimised to handle usage at a start of time period A in at least col. 10 line 64 – col. 11 line 3);
monitoring computing resource usages in the selected time window to execute the set of migration specific actions (In the second example, the monitor (220) also gathers further data associated with a pattern of usage and a time period associated with the pattern in at least col. 11 lines 20-26);
enqueuing (In response to determining the migration data, the determiner (217) passes the migration data to the instruction generator (225). The instruction generator (225) uses the migration data in order to generate (step 425) one or more instructions that are understandable by the SVC (270) in at least col. 12 line 64 – col. 13 line 1 and The first transmitter (230) sends (step 430) the instructions to the SVC (270). Preferably, the notification generator (235) generates a notification indicating that instructions have been sent to the SVC (270) in at least col. 13 lines 15-21) and carrying out migrating in the selected time window (It should be understood that in response to receiving the instructions, the SVC (270) may execute (step 435) one or 
wherein the organization migration is carried out in the selected time window (For example, when time period "A" begins, the SVC (270) may power up Physical Disks 1, 2, 3 and 4; migrate data to the selected physical disks in at least col. 10 lines 57-59)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring resource usage in a particular time window for performing the migration of Cooper with the determination of a migration destination suitable for migration, from a source, of application data and services of an organization in at multi-tenant system of the system of Ahmed based on a request for phased migration of Sethuramalingam resulting in a system in which not only are the resource requirements met (as in Ahmed) but also the migration is carried out within an optimized time window and resources are monitored during that time window (as in Cooper). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of optimizing the usage of resources (see at least Cooper col. 10 line 64 – col. 11 line 3), selecting a migration time that balances power management and performance (see at least Cooper col. 10 lines 55-63, col. 13 lines 29-36) as well as 

With regard to claim 9, Ahmed teaches validating the operational parameters in the request for the organization migration before enqueuing the organization migration (the current approach to live migration requires a user to perform multiple validations and choose target servers based on the resources and other parameters on the target servers … implementing an engine that guides a user, such as a system administrator, through VM migration validation by providing a matrix of the best possible migration paths and target hosts based on the VM requirements, configuration, and server resources. Embodiments of the present invention categorize and rank available target hosts by validating performance requirements in terms of virtualized accelerators, thermal requirements of the VM, and availability of the target host considering predictive errors reported on memory devices and interfaces of the target host in at least ¶ [0012] – [0013]).

With regard to claim 12, Ahmed teaches wherein the organization migration is enqueued in response to determining that enqueuing is allowed (Mobility engine 108 determines whether the target host meets basic resource requirements (decision block 204). As would be appreciated by one skilled in the art, basic resource requirements for a VM migration to a target host include, but are not limited to, storage capacity, CPU utilization, cost of migration, security risks, compatibility modes, processor architecture, resource availability, memory, and network availability in at least with a database node used by the target system instance to provide database services to one or more data partitions designated to host the migrated application data of the organization (target host computer(s) 116 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources when accessed within distributed data processing environment 100 in at least ¶ [0022]).

With regard to claim 13, Ahmed teaches throttling enqueuing organization migrations in the selected time window to prevent overloading one or both of the source system instance and the target system instance (mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host computer(s) 116 to breach a thermal threshold, either on a regular basis or during peak usage time periods in at least ¶ [0018] and
If mobility engine 108 determines migrating VM 106 breaches a thermal threshold ("yes" branch, decision block 208), then mobility engine 108 determines whether the thermal threshold breach is only during peak periods (decision block 210). Some applications on migrating VM 106 may use maximum, or near maximum, resources during particular time periods … If mobility engine 108 determines the thermal threshold breach is only during peak periods ("yes" branch, decision block 210), then mobility engine 108 ranks the migration path as orange (step 228) ... If mobility 

With regard to claim 14, Ahmed teaches wherein a migration user is provided with a single user interface to schedule, reschedule, update, delete, or monitor one or more requested organization migrations (Systems management console 114 includes a graphic user interface (GUI) that can display the target host map or matrix determined by mobility engine 108 in at least ¶ [0021] and ¶ [0039]).

With regard to claim 15, Ahmed teaches a system, comprising: one or more computing processors (in at least ¶ [0046] and ¶ [0081]);
one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform (in at least ¶ [0076] – [0078]):
migration to move application data and application services of a specific organization (Mobility engine 108 guides a user, such as a data center system administrator, toward choosing the best migration path for a VM in at least ¶ [0018] and The VM migration process may also be user-initiated in at least ¶ [0024], Examiner notes that a user is associated with a specific organization, that is, the organization corresponding to the VM being migrated (a user of one organization could not migrate VMs of another organization) and ¶ [0052] and ¶ [0063] – [0066]) hosted at a source system instance in a multi-tenant computing system (in at least ¶ [0052] – [0053] and ¶ [0056]) to a target system instance in the multi-tenant computing system (one or more computer processors determine a target host computer available for a migration of a virtual machine from a source host computer in at least abstract and Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 have the appropriate resources to accept migrating VM 106 and maintain performance levels of both target host computer(s) 116 and migrating VM 106 in at least ¶ [0017]),
wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance (Community cloud: the cloud infrastructure is shared by several organizations and Public cloud: the cloud infrastructure is made available to the general public or a large industry group and Hybrid cloud: the cloud infrastructure is a composition of two or more clouds (private, community, or public) in at least ¶ [0063] – [0066] and Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service in at least ¶ [0052] and Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned 
based at least in part on operational parameters set forth for the requested organization migration (Mobility engine 108 guides a user, such as a data center system administrator, toward choosing the best migration path for a VM. Mobility engine 108 determines whether target host computer(s) 116 meet basic resource requirements for a migrating VM, such as migrating VM 106 in at least ¶ [0018]),
determining time windows affecting execution of a set of migration specific actions in the organization migration (In addition, mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host computer(s) 116 to breach a thermal threshold, either on a regular basis or during peak usage time periods in at least ¶ [0018] and Database 110 may also store historical VM resource usage data that may indicate the timing of peak usage periods in at least ¶ [0019]);
monitoring computing resource usages of one or both of the source system instance and the target system instance in the multi-tenant computing system (Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 
in response to determining, based at least in part on the monitored computing resource usages, that computing resources are available (Mobility engine 108 determines whether the target host meets basic resource requirements (decision block 204). As would be appreciated by one skilled in the art, basic resource requirements for a VM migration to a target host include, but are not limited to, storage capacity, CPU utilization, cost of migration, security risks, compatibility modes, processor architecture, resource availability, memory, and network availability in at least ¶ [0025] and mobility engine 108 determines the target host does meet basic resource requirements ("yes" branch, decision block 204) in at least ¶ [0027]),
ranking the organization migration for carrying out the organization migration to move the application data and the application services of the specific organization from the source system instance to the target system instance (mobility engine 108 ranks each migration path and associated target host by designating a color: red, orange, or green. In the depicted embodiment, red represents a path or host that does not meet requirements of migrating VM 106 or target host 
if mobility engine 108 determines there is only one green migration path, then mobility engine 108 triggers the migration of migrating VM 106 to the target host computer via the green migration path in at least ¶ [0039]).
while keeping the second complete application data and application services of the second organization in the source system instance (Database 110 may also store basic resource requirements for one or more VMs to be considered during VM migration in at least ¶ [0019] and Migrating VM 106 is an example of a virtual machine, which is a software implementation of a computer that executes programs like a physical machine. Migrating VM 106 resides on source host computer 104, but can be migrated, via live migration, to target host computer(s) 116, provided that target host computer(s) 116 have the appropriate resources to accept migrating VM 106 and maintain performance levels of both target host computer(s) 116 and migrating VM 106. In the depicted embodiment, migrating VM 106 resides on source host computer 10 in at least ¶ [0017] and a plurality of VMs in at least Fig. 3, Examiner notes, database 110 stores resource requirements for migrating “one or more VMs” and the method of system and method of Fig. 1-2 show migration of one VM only. Therefore, the others of the one “or more VMs” of ¶ [0019] remain on the source host when the “one” VM 106 is selected for migration, particularly in view of combination with Sethuramalingam below, the entities migrating are the complete application data and services of the specific organization and thus the “or more VMs” that remain comprise the complete application data and services of the second organization)
Ahmed methods and systems for multi-tenant migration but do not specifically teach that the migration is a migration of all of an organization’s application data and services and is carried out responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window.
However, in analogous art Sethuramalingam teaches receiving a request for a migration (the command may indicate a request to split the migration into multiple steps, and may indicate phases of the execution plan that are to be separated. For example, a first and second phase may be initially performed, while a third and fourth phase of the original plan may be temporarily or indefinitely put on hold in at least col. 17 lines 36-41):
to move complete application data and application services of a specific organization accessed by first users and migration to move the complete application data and the application services of the specific organization (the server migration service can simplify the task of migrating workloads to a cloud-based service provider (or to another network) by identifying some or all resources that power a customer's application—typically a combination of servers, databases, and file shares—and generate migration execution plans that preserve inter-resource dependencies such that each resource, when moved, can successfully access those of the other resources that it depends upon in at least col. 34 lines 21-46 and he service 
based at least in part on operational parameters set forth in the request for the migration, selecting a time window to execute a set of migration specific actions (the execution plan response 134 further includes a schedule identifier that indicates when the migration is to be performed (e.g., one or more of a start time, a start date, an end time, an end date), how long the migration may maximally take to complete (e.g., a number of hours, a number of days), or other timing or scheduling related constraints or preferences in at least col. 8 lines 55-61, specifically the first phase will execute within the start and end time)
carrying out migrating in the selected time window (When the verification succeeds, or in embodiments where block 1055 is not included, the operations may include block 1065 and causing the modified execution plan to be executed to perform the migration, which may occur according to a schedule in at least col. 17 lines 58-63)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the migration is a migration of all of an organization’s application data and services and is carried out responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window of Sethuramalingam with the methods and systems for multi-tenant migration of Ahmed resulting in a system in which the migration of Ahmed is a migration of all of an organization’s application data and services and responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window, as in Sethuramalingam. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as the combination is merely a simple substitution of one known element for another to obtain predictable results. Ahmed differs from the instant claim in that the migrations they teach do not specifically recite that they are a complete migration of all application data and services and occur responsive to a request to migrate, wherein operational parameters are set forth in the request for selecting a time window. Further, as in Sethuramalingam, it is known in the art that the performance of a migration may be a complete migration of all application data and services and responsive to a request to perform such a migration, wherein operational parameters are set forth in the request for selecting a time window (see at least Sethuramalingam col. 17 lines 36-41 and col. 8 lines 55-61). Lastly, a person having ordinary skill in the art prior to the effective filing date of the claimed invention could have substituted the performance of a complete migration irrespective of a request as in Ahmed with the performance of the complete migration responsive to a request for migration, wherein operational parameters are set forth in the request for selecting a time window, as in Sethuramalingam, and the results of the substitution would have been predictable; that is to say, the predictable result being that rather than some automatic process of performing migration (as in Ahmed), complete migration in the combination of Ahmed and Sethuramalingam would have the predictable results of being responsive to a request for such a migration, wherein operational parameters are set forth in the request for selecting a window.
Ahmed and Sethuramalingam teaches requesting a migration and consideration of time windows in which migration occurs and the impact on resource usage and performance (see at least ¶ [0018] – [0019]) and ranks migration paths but does not specifically teach monitoring resource usage in a particular time window for performing the migration.
However, in analogous art Cooper teaches based at least in part on operational parameters set forth for the migration, selecting a time window to execute a set of migration specific actions (the determiner (217) analyses a number of parameters e.g. size of data to be migrated, in order to determine a migration period (shown as A' in FIG. 5). The migration period represents a time period during which migration of data to selected physical disks should occur so as to enable provision of an environment that is optimised to handle usage at a start of time period A in at least col. 10 line 64 – col. 11 line 3);
monitoring computing resource usages in the selected time window to execute the set of migration specific actions (In the second example, the monitor (220) also gathers further data associated with a pattern of usage and a time period associated with the pattern in at least col. 11 lines 20-26);
enqueuing (In response to determining the migration data, the determiner (217) passes the migration data to the instruction generator (225). The instruction generator (225) uses the migration data in order to generate (step 425) one or more instructions that are understandable by the SVC (270) in at least col. 12 line 64 – col. 13 line 1 and  and carrying out migrating in the selected time window (It should be understood that in response to receiving the instructions, the SVC (270) may execute (step 435) one or more actions in at least col. 13 lines 21-24 and Physical Disk 5 is powered up; data is migrated to the selected physical disk in accordance with the instructions and furthermore, the remaining physical disks (i.e. Physical Disk 2, Physical Disk 4 and Physical Disk 5) may be powered down in at least col. 13 lines 29-36 and The migration period represents a time period during which migration of data to selected physical disks should occur in at least col. 10 line 64 – col. 11 line 3),
wherein the organization migration is carried out in the selected time window (For example, when time period "A" begins, the SVC (270) may power up Physical Disks 1, 2, 3 and 4; migrate data to the selected physical disks in at least col. 10 lines 57-59)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the monitoring resource usage in a particular time window for performing the migration of Cooper with the determination of a migration destination suitable for migration, from a source, of application data and services of an organization in at multi-tenant system of the system of Ahmed based on a request for phased migration of Sethuramalingam resulting in a system in which not only are the resource requirements met (as in Ahmed) but also the migration is carried out within an optimized time window and resources are monitored 

With regard to claim 16, Ahmed teaches validating the operational parameters in the request for the organization migration before enqueuing the organization migration (the current approach to live migration requires a user to perform multiple validations and choose target servers based on the resources and other parameters on the target servers … implementing an engine that guides a user, such as a system administrator, through VM migration validation by providing a matrix of the best possible migration paths and target hosts based on the VM requirements, configuration, and server resources. Embodiments of the present invention categorize and rank available target hosts by validating performance requirements in terms of virtualized accelerators, thermal requirements of the VM, and availability of the target host considering predictive errors reported on memory devices and interfaces of the target host in at least ¶ [0012] – [0013]).

With regard to claim 19, Ahmed teaches wherein the organization migration is enqueued in response to determining that enqueuing is allowed (Mobility engine 108 determines whether the target host meets basic resource requirements (decision block 204). As would be appreciated by one skilled in the art, basic resource requirements for a VM migration to a target host include, but are not limited to, storage capacity, CPU utilization, cost of migration, security risks, compatibility modes, processor architecture, resource availability, memory, and network availability in at least ¶ [0025] and mobility engine 108 determines the target host does meet basic resource requirements ("yes" branch, decision block 204) in at least ¶ [0027]) with a database node used by the target system instance to provide database services to one or more data partitions designated to host the migrated application data of the organization (target host computer(s) 116 represents a computing system utilizing clustered computers and components (e.g., database server computers, application server computers, etc.) that act as a single pool of seamless resources when accessed within distributed data processing environment 100 in at least ¶ [0022]).

With regard to claim 20, Ahmed teaches wherein the program of instructions is executable by a device to further perform: throttling enqueuing organization migrations in the selected time window to prevent overloading one or both of the source system instance and the target system instance (mobility engine 108 determines a thermal profile for target host computer(s) 116 based on thermal performance, and then determines whether migrating VM 106 can cause target host 
If mobility engine 108 determines migrating VM 106 breaches a thermal threshold ("yes" branch, decision block 208), then mobility engine 108 determines whether the thermal threshold breach is only during peak periods (decision block 210). Some applications on migrating VM 106 may use maximum, or near maximum, resources during particular time periods … If mobility engine 108 determines the thermal threshold breach is only during peak periods ("yes" branch, decision block 210), then mobility engine 108 ranks the migration path as orange (step 228) ... If mobility engine 108 determines the thermal threshold breach is not only during peak periods ("no" branch, decision block 210), then mobility engine 108 ranks the migration path as red (step 226). If the breach of the thermal threshold, after migrating the VM, would occur at a regular frequency, then mobility engine 108 determines that the migration path is unacceptable in at least ¶ [0029] - [0030]).

With regard to claim 21, Ahmed teaches wherein a migration user is provided with a single user interface to schedule, reschedule, update, delete, or monitor one or more requested organization migrations (Systems management console 114 includes a graphic user interface (GUI) that can display the target host map or matrix determined by mobility engine 108 in at least ¶ [0021] and ¶ [0039]).

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. Pub. No. US 2017/0364387 A1 (hereafter Ahmed) in .

With regard to claim 3, Ahmed, Sethuramalingam and Cooper teach the method as recited in Claim 1, 
Ahmed, Sethuramalingam and Cooper do not specifically teach batch migration.
However, in analogous art Gupta teaches wherein the requested organization migration is in a plurality of requested organization migrations that are scheduled to be migrated within the selected time window; wherein two or more requested organization migrations including the requested organization migration are grouped in a batch that is enqueued at one time (The request may provide other types of scheduling instructions, such as a request that the migration be performed as soon as possible, or be completed by a particular time/date. For migrations of multiple virtual compute instances as part of batch or group migration, the request may include a scheduling instruction indicating an order for performing the migration for the virtual compute instance with respect to other virtual compute instances also being migrated in at least col. 10 lines 33-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration of Gupta with the migration methods and systems of Ahmed, Sethuramalingam and Cooper resulting in a system in which the migrations of Ahmed, Sethuramalingam and Cooper 

With regard to claim 4, Gupta teaches wherein the plurality of requested organization migrations is grouped into multiple batches with different priorities based at least in part on a schedule policy and respective operational parameters specified for individual requested organization migrations in the plurality of requested organization migrations (the techniques described above with regard to FIG. 5 may be performed for multiple virtual compute instances. For example, a client or control plane component or service of the provider network may schedule a batch or group of virtual compute instances for migration. The batch compute instance migration may include a schedule or ordering <priority> for performing the migrations, though some migrations may be performed in parallel in some embodiments in at least col. 13 lines 4-12 and col. 10 lines 33-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration with priorities of Gupta with the migration methods and systems of Ahmed, Ahmed, Sethuramalingam and Cooper resulting in a system in which the migrations of Ahmed, Sethuramalingam and Cooper may be carried out in batches as in Gupta. A person 

With regard to claim 10, Ahmed, Sethuramalingam and Cooper the media as recited in Claim 8,
Ahmed, Sethuramalingam and Cooper do not specifically teach batch migration.
However, in analogous art Gupta teaches wherein the requested organization migration is in a plurality of requested organization migrations that are scheduled to be migrated within the selected time window; wherein two or more requested organization migrations including the requested organization migration are grouped in a batch that is enqueued at one time (The request may provide other types of scheduling instructions, such as a request that the migration be performed as soon as possible, or be completed by a particular time/date. For migrations of multiple virtual compute instances as part of batch or group migration, the request may include a scheduling instruction indicating an order for performing the migration for the virtual compute instance with respect to other virtual compute instances also being migrated in at least col. 10 lines 33-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration of Gupta with the migration methods and systems of Ahmed and Cooper resulting in a system in 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration of Gupta with the migration methods and systems of Ahmed, Sethuramalingam and Cooper resulting in a system in which the migrations of Ahmed, Sethuramalingam and Cooper may be carried out in batches as in Gupta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further improving upon virtualization technologies by providing for the ability to migrate in batches where appropriate and thus serving large-scale customers with diverse needs in an efficient manner (see at least Gupta col. 10 lines 33-51 and col. 1 lines 7-11).

With regard to claim 11, Gupta teaches wherein the plurality of requested organization migrations is grouped into multiple batches with different priorities based at least in part on a schedule policy and respective operational parameters specified for individual requested organization migrations in the plurality of requested organization migrations (the techniques described above with regard to FIG. 5 may be performed for multiple virtual compute instances. For example, a client or 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration with priorities of Gupta with the migration methods and systems of Ahmed, Sethuramalingam and Cooper resulting in a system in which the migrations of Ahmed, Sethuramalingam and Cooper may be carried out in batches as in Gupta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further improving upon virtualization technologies by providing for the ability to migrate in batches where appropriate and thus serving large-scale customers with diverse needs in an efficient manner (see at least Gupta col. 10 lines 33-51 and col. 1 lines 7-11).

With regard to claim 17, Ahmed, Sethuramalingam and Cooper teach the system as recited in Claim 15,
Ahmed, Sethuramalingam and Cooper do not specifically teach batch migration.
However, in analogous art Gupta teaches wherein the requested organization migration is in a plurality of requested organization migrations that are scheduled to be migrated within the selected time window; wherein two or more requested organization migrations including the requested organization migration are grouped in a batch that is enqueued at one time (The request may provide other types of scheduling instructions, such as a request that the migration be performed as soon as possible, or be completed by a particular time/date. For migrations of multiple virtual compute instances as part of batch or group migration, the request may include a scheduling instruction indicating an order for performing the migration for the virtual compute instance with respect to other virtual compute instances also being migrated in at least col. 10 lines 33-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration of Gupta with the migration methods and systems of Ahmed and Cooper resulting in a system in which the migrations of Ahmed and Cooper may be carried out in batches as in Gupta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further improving upon virtualization technologies by providing for the ability to migrate in batches where appropriate and thus serving large-scale customers with diverse needs in an efficient manner (see at least Gupta col. 10 lines 33-51 and col. 1 lines 7-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration of Gupta with the migration methods and systems of Ahmed, Sethuramalingam and Cooper resulting in a system in which the migrations of Ahmed, Sethuramalingam and Cooper may be carried out in batches as in Gupta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further improving upon virtualization technologies by 

With regard to claim 18, Gupta teaches wherein the plurality of requested organization migrations is grouped into multiple batches with different priorities based at least in part on a schedule policy and respective operational parameters specified for individual requested organization migrations in the plurality of requested organization migrations (the techniques described above with regard to FIG. 5 may be performed for multiple virtual compute instances. For example, a client or control plane component or service of the provider network may schedule a batch or group of virtual compute instances for migration. The batch compute instance migration may include a schedule or ordering <priority> for performing the migrations, though some migrations may be performed in parallel in some embodiments in at least col. 13 lines 4-12 and col. 10 lines 33-51).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the batch migration with priorities of Gupta with the migration methods and systems of Ahmed, Sethuramalingam and Cooper resulting in a system in which the migrations of Ahmed, Sethuramalingam and Cooper may be carried out in batches as in Gupta. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further improving upon virtualization technologies by providing for the ability to migrate in batches where appropriate and .

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

The cited art fails to disclose one or more of these features of Claim 1. For example, Ahmed, Cooper and Gupta individually and in combination at least fail to disclose “receiving a request for an organization migration to move complete application data and application services of a specific organization accessed by first users and hosted at a source system instance in a multi-tenant computing system to a target system instance in the multi- tenant computing system, wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance;... in response to determining, based at least in part on the monitored computing resource usages in the time window, that computing resources are available, enqueuing the organization migration for carrying out the organization migration to move the complete application data and the application services of the specific organization from the source system instance to the target system instance in the selected time window while keeping the second complete application data and application services of the second organization in the source system instance.” For at least the reason set forth above, Claim 1 is patentable over the cited art. Reconsideration and removal of the rejection is respectfully requested.
With regard to point (a), Examiner respectfully disagrees with Applicant. First, Applicant’s argument merely asserts that the prior art does not teach a large portion of the claim language without any comparison of the teaching of the prior art and particular limitation for which they have been relied upon. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Second, Examiner directs Applicant’s attention to the detailed claim mapping in the rejection above for explanation of how the references teach the argued limitations. Third, the thrust of Applicant’s amendment introduces that a specific organization of a plurality of organizations is having all of its application data and services migrated and that at all application data and services of another organization remain on the source system instance. In at least Ahmed, the system may comprise a community cloud, public cloud or hybrid cloud. These cloud environments comprise a plurality of organizations, see at least Ahmed ¶ [0063] – [0066]. Further, a VM 106 is migrated, this VM comprises at least some application data and services of one specific organization, see at least ¶ 
Moreover, database 110 stores resource requirements for migrating “one or more VMs” and the method of system and method of Fig. 1-2 show migration of one VM only. Therefore, the others of the one “or more VMs” of ¶ [0019] remain on the source host when the “one” VM 106 is selected for migration, particularly in view of combination with Sethuramalingam, the entities migrating are the complete application data and services of the specific organization and thus the “or more VMs” that remain comprise the complete application data and services of the second organization as Sethuramalingam teaches the server migration service can simplify the task of migrating workloads to a cloud-based service provider (or to another network) by identifying some or all resources that power a customer's application—typically a combination of servers, databases, and file shares—and generate migration execution plans that preserve inter-resource dependencies such that each resource, when moved, can successfully access those of the other resources that it depends upon in at least col. 34 lines 21-46, among other citations as provided in the detailed rejection above.
Argument has not been found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6510468 B1
teaches
Adaptively transforming data from a first computer program for use in a second computer program.

Particularly, in at least col. 1 lines 22-38 “With the advent of large area networks and distributed database applications, many business organizations are starting to make mainframe-based applications available through the Internet and corporate intranets. Although some organizations have taken the approach of migrating all of their information assets to 


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195